 

Execution Version

 

AGREEMENT RELATING TO THE

ASSIGNMENT AND ASSUMPTION

OF PROMISSORY NOTES

 

This Agreement Relating to the Assignment and Assumption of Promissory Notes
(this “Agreement”) is dated as of September 27, 2019 (the “Effective Date”) and
is entered into by and between GlassBridge Enterprises, Inc., a Delaware
corporation (the “Assignor”), ORIX PTP HOLDINGS, LLC, a Delaware limited
liability company (the “Assignee”), and Imation Enterprises Corp., a Delaware
corporation (the “Company”).

 

WHEREAS, the Assignor and the Assignee have entered into that certain Securities
Purchase Agreement, dated as of even date herewith (the “Purchase Agreement”),
pursuant to which, among other things, the Assignor has agreed to sell, transfer
and assign to the Assignee, and the Assignee has agreed to purchase from the
Assignor, all of the Assignor’s right, title and interest in and to (i) that
certain promissory note by and between the Company, as Borrower, and the
Assignor, as Note Holder, dated as of September 26, 2019, in the original
principal amount of $9,000,000 and with a maturity date of September 26, 2026
(the “Levy Note”) and (ii) that certain promissory note by and between the
Company, as Borrower, and Assignor, as Note Holder, dated as of September 26,
2019, in the original principal amount of $4,000,000 and with a maturity date of
September 26, 2026 (the “Sport-BLX Note” and together with the Levy Note, the
“Notes”);

 

WHEREAS, simultaneously with the execution of this Agreement, Assignor and the
Assignee are entering into that certain Stockholders Agreement dated as of the
date hereof (the “Stockholders Agreement”), pursuant to which Assignee has
certain voting rights as set out in Section 2.03(a) of such agreement (“Special
Rights”) which are set to initially expire upon the expiration of the Special
Rights Period (as defined in the Stockholders Agreement) (the “Scheduled Special
Rights Expiration Date”); and

 

WHEREAS, the Company is entering into this Agreement in connection with the
transfer and assignment of the Notes from the Assignor to the Assignee in order
to, among other things, provide the Assignee security for the payment and
performance of all of the Secured Obligations (as defined below) and to set out
the rights and obligations of the parties hereto in connection with a possible
redemption of the Notes prior to the Maturity Date (as defined in the Notes).

 

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Definitions.

 

1.1 Unless otherwise specified herein, all references to Sections herein are to
Sections of this Agreement.

 

1.2 Unless otherwise defined herein, terms used herein that are defined in the
UCC shall have the meanings assigned to them in the UCC, provided, however, that
if a term is defined in Article 9 of the UCC differently than in another Article
of the UCC, the term has the meaning specified in Article 9. Unless otherwise
defined herein, capitalized terms used herein shall have the meanings assigned
to them in the Purchase Agreement.

 

   

 

 

1.3 For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Collateral” has the meaning set forth in Section 4.

 

“Proceeds” means “proceeds” as such term is defined in section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto.

 

“Secured Obligations” means, collectively, the following obligations, covenants,
duties, debts, liabilities, sums and expenses:

 

(a) the obligations of the Company from time to time arising under Note, this
Agreement or otherwise with respect to the due and prompt payment of (i) the
principal of and premium, if any, and interest on the Loan (as defined in the
Note) (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, attorneys’ fees and
disbursements, reimbursement obligations, contract causes of action, expenses
and indemnities, whether primary, secondary, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Company under or in
respect of the Notes and this Agreement; and

 

(b) all other covenants, duties, debts, obligations and liabilities of any kind
of the Company under or in respect of the Notes, this Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether evidenced by a note or other writing, whether allowed in any
bankruptcy, insolvency, receivership or other similar proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether primary, secondary,
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, fixed or otherwise.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

 

2. Assignment and Assumption. Subject to and in accordance with the Purchase
Agreement, as of the Effective Date, the Assignor hereby assigns and transfers,
and the Assignee hereby accepts and assumes from the Assignor, all of the
Assignor’s right, title and interest in and to the Notes.

 

 2 

 

 

3. Terms of the Purchase Agreement and the Notes.

 

3.1 The parties hereto acknowledge and agree that the Purchase Agreement
contains certain representations, warranties, covenants, agreements and
indemnities which are made by the Assignor in its capacity as Seller and which,
for the avoidance of doubt, shall not be superseded by this Agreement but shall
remain in full force and effect to the full extent provided therein. In the
event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms hereof, the terms of the Purchase Agreement shall
govern.

 

3.2 The parties hereto acknowledge and agree that the representations,
warranties, covenants, agreements and indemnities contained in the Notes shall
not be superseded by this Agreement but shall remain in full force and effect,
as supplemented to the extent specifically provided herein.

 

4. Grant of Security Interest. As collateral security for the payment and
performance in full of all the Secured Obligations, the Company hereby pledges
and grants to the Assignee, and hereby creates a continuing first priority lien
and security interest (subject to Permitted Liens (as defined below)) in favor
of the Assignee (“Priority Interest”), in and to all of its right, title and
interest in and to the following, wherever located, whether now existing or
hereafter from time to time arising or acquired (collectively, the
“Collateral”):

 

(a) all personal property of every kind and nature, including all fixtures,
accounts (including health-care-insurance receivables), goods, inventory,
equipment, documents (including, if applicable, electronic documents),
instruments, promissory notes, chattel paper (whether tangible or electronic),
letters of credit, letter-of-credit rights and supporting obligations (whether
or not the letter of credit is evidenced by a writing), securities and all other
investment property, general intangibles, copyrights, patents, trademarks, cash
or cash equivalents, deposit accounts, and any other contract rights or rights
to the payment of money; and

 

(b) all Proceeds and products of each of the foregoing, all books and records
relating to the foregoing, all supporting obligations related thereto, and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to the Company from time to time with
respect to any of the foregoing, and any general intangibles at any time
evidencing or relating to any of the foregoing.

 

 3 

 

 

For purposes hereof, “Permitted Liens” means (a) purchase money security
interests; (b) liens in favor of Note Holder pursuant to this Agreement; (c)
liens imposed by law for taxes, fees, assessments, or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings (which proceedings have the effect of preventing the enforcement of
such lien); (d) liens of materialmen, mechanics, carriers, or other similar
liens imposed by law arising in the ordinary course of business and securing
obligations which are not delinquent or are being contested in good faith by
appropriate proceedings (which proceedings have the effect of preventing the
enforcement of such lien); (e) liens which constitute banker’s liens, rights of
set-off, or similar rights as to deposit accounts or other funds maintained with
a bank or other financial institution (but only to the extent such banker’s
liens, rights of set-off or other rights are in respect of customary service
charges relative to such deposit accounts and other funds); and (f) cash
deposits or pledges to secure the payment of worker’s compensation, unemployment
insurance, or other social security benefits or obligations, public or statutory
obligations, surety or appeal bonds, bid or performance bonds, or other
obligations of a like nature incurred in the ordinary course of business.

 

5. Perfection of Security Interest and Further Assurances.

 

5.1 The Company hereby irrevocably authorizes the Assignee at any time and from
time to time to file in any relevant jurisdiction any financing statements and
amendments thereto that contain the information required by Article 9 of the UCC
of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the Company
hereunder, without the signature of the Company where permitted by law,
including the filing of a financing statement describing the Collateral as all
assets now owned or hereafter acquired by the Company, or words of similar
effect. The Company agrees to provide all information required by the Assignee
pursuant to this Section promptly to the Assignee upon request.

 

5.2 The Company agrees that at any time and from time to time, at the expense of
the Company, the Company will promptly execute and deliver all further
agreements, instruments and documents, obtain such agreements from third
parties, and take all further action, that may be necessary or desirable, or
that the Assignee may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted or
purported to be granted hereby or to enable the Assignee to exercise and enforce
its rights and remedies hereunder or under any other agreement with respect to
any Collateral; provided, however, in the event that the Notes are not held by
Assignee or one of its Affiliates (as defined in the Stockholders Agreement),
the Company shall not be required to perfect the security interest created by
this Agreement in the Collateral that consists of deposit accounts or securities
accounts by entering into any deposit account control agreement or securities
account control agreement.

 

6. Redemption of the Notes.

 

6.1 On or after the Scheduled Special Rights Expiration Date, for so long as the
Assignee or its Affiliate is the Note Holder (as defined in the Notes) and one
or both of the Notes remains outstanding, Assignee or its Affiliate, as the case
may be, as the Note Holder, may cause the Company to redeem the outstanding
Note(s) and cause to be due and payable the outstanding principal amount of such
Note(s), plus accrued and unpaid interest to, but not including, the redemption
date (the “Redemption Price”), by delivering written notice to Assignor and the
Company (“Redemption Notice”) electing for the Note(s) to be redeemed. Effective
upon delivery of the Redemption Notice, (i) the Special Rights shall be
reinstated (or if the Redemption Notice is provided on the Scheduled Special
Rights Expiration Date, the Special Rights shall continue without interruption),
and be in full force and effect, and (ii) the Minority Rights (as defined in the
Stockholders Agreement) shall be suspended (or if the Redemption Notice is
provided on the Scheduled Special Rights Expiration Date, the Minority Rights
shall not then become effective), in all instances pending action of the
Assignor as provided in Section 6.2 below.

 

 4 

 

 

6.2 If, within fifteen (15) days following the date of the delivery of the
Redemption Notice (“Response Period”), Assignor delivers to Assignee a
responsive notice (“Response Notice”) electing to maintain the reinstatement (or
continued instatement, as the case may be) of the Special Rights, then (i) the
Special Rights shall continue to be reinstated (or instated), and shall remain
in existence with full force and effect, until the earlier of (A) the Maturity
Date and (B) the date of full repayment of unpaid principal and accrued interest
on the Notes (the “Repayment Date”) by the Company and (ii) the Minority Rights
(as defined in the Stockholders Agreement) shall be suspended, to be reinstated
(or instated for the first time, as the case may be) on the Repayment Date. For
the avoidance of doubt, after the Scheduled Special Rights Expiration Date,
Assignee shall not have Special Rights unless and until reinstated (or remaining
in existence, as the case may be) pursuant to the terms of Section 6.1 and this
Section 6.2.

 

6.3 If Assignor does not timely deliver the Response Notice, the Company shall
redeem the Notes and the Redemption Price shall be due and payable on a Business
Day (as defined in the Notes) mutually agreed between the Company and Assignee
that shall be between five (5) Business Days and ten (10) Business Days after
the date of the expiration of the Response Period (or if there is no such
agreement, then on the tenth (10th) Business Day after the expiration of the
Response Period).

 

6.4 The parties hereto acknowledge and agree that: (1) the terms of this Section
6 are intended to supplement the rights and obligations set forth in Section 2
of the Stockholders Agreement and in the event of any conflict or inconsistency
between the terms of the Stockholders Agreement and the terms hereof, the terms
hereof shall govern; (2) the rights and obligations set forth in this Section 6
may not be transferred and are not binding on Assignor or the Company upon a
transfer of this Agreement, except in connection with a transfer to an Affiliate
of ORIX PTP Holdings LLC; and (3) notwithstanding anything contained in the
Stockholders Agreement and anything contained herein, upon a transfer to a third
party that is not an Affiliate of ORIX PTP Holdings LLC that occurs on a date
that is after the Scheduled Special Rights Expiration Date, the Special Rights
(but not the Minority Rights, which shall remain in full force and effect) shall
terminate and may not be reinstated.

 

7. Representations and Warranties. The Company represents, warrants and
covenants as follows:

 

7.1 The representations and warranties in Section 2.2 (Organization, Authority
and Qualification of the Company), Section 2.3 (Subsidiaries; Equity Interests),
Section 2.6 (Compliance With Laws; Permits), Section 2.8 (Undisclosed
Liabilities), Section 2.9 (Absence of MAE), Section 2.10 (Employment and
Employee Benefit Matters), Section 2.11 (Tax Representations), Section 2.13
(Title to Assets; Real Property) and Section 2.16 (Company Organizational
Documents) of the Purchase Agreement relating to the Company, its Subsidiaries
and the Notes are incorporated herein by this reference and are made by the
Company as if set forth herein in full.

 

 5 

 

 

7.2 At the time the Collateral becomes subject to the lien and security interest
created by this Agreement, the Company will be the sole, direct, legal and
beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for Permitted Liens.

 

7.3 The provisions of this Agreement create a valid and perfected Priority
Interest in the Collateral, securing the payment and performance when due of the
Secured Obligations, except in the case of a Priority Interest perfected only by
possession, to the extent the Assignee has not obtained or does not maintain
possession of such Collateral.

 

7.4 The Company will not, without providing at least 30 days’ prior written
notice to the Assignee, change its legal name, identity, type of organization,
jurisdiction of organization, corporate structure, location of its chief
executive office or its principal place of business or its organizational
identification number. The Company will, prior to any change described in the
preceding sentence, take all actions reasonably requested by the Assignee to
maintain the perfection and priority of the Assignee’s security interest in the
Collateral.

 

7.5 The Company will not create, incur, assume, or permit to exist any lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts) or rights in respect of any thereof,
except Permitted Liens.

 

7.6 This Agreement constitutes written notice to the Company of the transfer
contemplated hereby in accordance with Section 1(b) of the Notes.

 

8. Payments. From and after the Effective Date, the Company shall make all
payments of principal, interest, fees and other amounts in respect of the Notes
to the Assignee whether such amounts have accrued prior to or on or after the
Effective Date. Assignor and Assignee shall make all appropriate adjustments in
payments made by the Company for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.

 

9. Successors and Assigns. Except as set forth in Section 6.4 hereof, this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 

11. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

 

12. Further Assurances. Each of the parties hereto shall execute and deliver, at
the reasonable request of the other party hereto, such additional documents,
instruments, conveyances and assurances and take such further actions as such
other party may reasonably request to carry out the provisions hereof and give
effect to the transactions contemplated by this Agreement.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written:

 

  ASSIGNOR:         GlassBridge Enterprises, Inc.         By: /s/ Daniel Strauss
  Name: Daniel Strauss   Title: Chief Executive Officer and Chief Operating
Officer         ASSIGNEE:         ORIX PTP HOLDINGS, LLC         By: ORIX
Corporate Capital Inc.,   its sole member         By: /s/ Paul E. Wilson   Name:
Paul E. Wilson   Title: Chief Financial Officer         THE COMPANY:        
Imation Enterprises Corp.         By: /s/ Daniel Strauss   Name: Daniel Strauss
  Title: President and Treasurer

 

 7 

 

 

